                Case 2:19-cr-00183-JAM Document 30 Filed 11/20/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   AARON D. PENNEKAMP
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00183-JAM
12
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     ERIC MAGANA,                                        DATE: November 24, 2020
15                                                       TIME: 9:30 a.m.
                                  Defendant.             COURT: Hon. John A. Mendez
16

17
            This case is set for status conference on November 24, 2020. On May 13, 2020, this Court
18
     issued General Order 618, which suspends all jury trials in the Eastern District of California “until
19
     further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency
20
     under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21
     Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
22
     date after May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial
23
     emergency, were entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00183-JAM Document 30 Filed 11/20/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00183-JAM Document 30 Filed 11/20/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on November 24, 2020.

 7          2.      By this stipulation, the parties now move to continue the status conference until

 8 December 15, 2020, and to exclude time between November 24, 2020, and December 15, 2020, under

 9 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)       The government has represented that the discovery associated with this case

12          includes reports, photographs, videos, and other documents either produced directly to counsel

13          and/or made available for inspection and copying. All of this discovery has been either produced

14          directly to counsel and/or made available for inspection and copying.

15                  b)       Counsel for defendant desires additional time to review the new discovery

16          materials, as well as the items already produced, discuss them with their clients, conduct research

17          into any potential suppression issues or motions to dismiss, conduct additional investigation, and

18          prepare for trial. The parties have also engaged in plea discussions and are optimistic that they

19          will be able to resolve this case without a trial. In addition, since the last status conference the

20          parties have continued to engage in plea discussions and negotiated a multi-district plea to

21          resolve Magana’s charges in both the Eastern District of California and the Eastern District of

22          Arkansas. The parties have agreed in principle to a resolution and taken steps to finalize that

23          agreement. The parties anticipate that the additional time will give them the ability to resolve

24          this case. Therefore, counsel need additional time to finalize a plea agreement and research and

25          resolve issues related to a multi-district resolution.

26                  c)       Counsel for defendant believes that failure to grant the above-requested

27          continuance would deny him/her the reasonable time necessary for effective preparation, taking

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00183-JAM Document 30 Filed 11/20/20 Page 4 of 5


 1          into account the exercise of due diligence.

 2                  d)     The government does not object to the continuance.

 3                  e)     In addition to the public health concerns cited by the General Orders and

 4          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 5          ends-of-justice delay is apt in this case because counsel for both the government and the

 6          defendant have been instructed to work remotely, and counsel for the defendant has been

 7          instructed by his supervisor not to make in-person visits to the Sacramento County Jail, which

 8          has made it more difficult to review discovery with Mr. Magana.

 9                  f)     Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of November 24, 2020 to December

14          15, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

15          Code T4] because it results from a continuance granted by the Court at defendant’s request on

16          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

17          best interest of the public and the defendant in a speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21          IT IS SO STIPULATED.

22

23
      Dated: November 19, 2020                                MCGREGOR W. SCOTT
24                                                            United States Attorney
25
                                                              /s/ ROSS PEARSON
26                                                            ROSS PEARSON
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00183-JAM Document 30 Filed 11/20/20 Page 5 of 5

     Dated: November 19, 2020                       /s/ Douglas J. Beevers
 1                                                  DOUGLAS J. BEEVERS
                                                    Counsel for Defendant
 2
                                                    ERIC MAGANA
 3                                                  (Authorized by email on
                                                    November 19, 2020)
 4

 5

 6

 7
                                        FINDINGS AND ORDER
 8
          IT IS SO FOUND AND ORDERED this 19th day of November, 2020.
 9

10                                             /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
11                                             UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
